DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 01/13/2022, is acknowledged.

3.  Claims 3-4, 34, 36, 38-39, 42-44, 46-49, 51-52, 54, 58, 62, 66, 67 and 71-81  are pending.
 
4. The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  Tabl3 2 of the specification has described several anti-MOSPD2 antibodies CDR sequences   that each must have a sequence identifier.  Correction is required.
 
5.  Applicant’s IDS, filed 01/13/2022, is acknowledged. 

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
7.  Claims 3, 34, 36, 38-39, 42-44, 46-49, 51-52, 54, 58, 62, 66, 67 and 71-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 encompasses a genus of anti-MOSPD2 antibodies comprising up to 5% variations in the CDRs of SEQ ID NOs: 1-25. 

Claim 34 encompasses a genus of anti-MOSPD2 antibodies having one or more conservative substitutions in CDRs of SEQ ID NO: 1-25.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of specifically binds to MOSPD2 with the claimed antigen affinity and treating or preventing an inflammatory disorder, treating or preventing migration of an inflammatory cell, treating or preventing NAFLD, fibrosis, arthritis, MS, IBD, cancer and metastasis of cancer.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

 Table 2 of the specification 30 anti-MOSPD2 antibodies that share the same VHCDR1, VHCDR3,  and VLCDR3.  The anti-MOSPD2 antibodies comprising specific VHCDR1 of SEQ ID NO:1, specific VHCDR2 of SEQ ID NOs: 2-8, specific VHCDR3 of SEQ ID NO: 9, specific VLCDR1 of SEQ ID NOs: 10-18, specific VLCDR2 of SEQ ID NO: 19-24 and specific VLCDR3 of SEQ ID NO: 25.   No framework for the antibodies are provided. 

The instant application encompasses (but does not exemplify) CDRs modification up to 5% (deletion/addition/substitution) and one or more conservative substitutions in the claimed HCDRs and LCDRs of SEQ ID NOs: 1-25.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and VL-CDRs antibody regions and still retain antibody or fragments capable of binding MOSPD2.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the Olfml-3 to satisfy the WD requirement for the claims.

The claims encompass antibodies in which modification of the amino acids may vary in either or both the VHCDRs and VLCDRs region of SEQ ID NOs: 1-9 and 10-25 via addition, deletion, substitution or insertion of one or more amino acids.  

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the anti-MOSPD2 antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce antibodies as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.   

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by ATCC PTA-5817, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material ((https://www.aipla.org/docs/default-source/committee-documents/bcp-files/2020/uspto-bcp-antibody-slides-final.pdf?sfvrsn=b377f2cc_0) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Regarding the amino acid substations in variable region one skilled in the art have recognized challenge and trade-offs once it is applied in antibody. Rabia et al (Biochem Eng J. 2018 September 15; 137: 365-374) states that optimize antibody properties (affinity, specificity, stability, solubility and effector functions) with amino acid substitutions is challenge and is always trade-offs and states that an outstanding challenge in the field is that optimizing properties such as antibody affinity can lead to defects in other properties such as antibody stability, specificity and solubility. The resulting trade-offs between improvements in some antibody properties and reductions in others highlight that they are often interdependent and cannot be easily separated (introduction). Rabia et al further state given that the maximal chemical diversity of antibody CDRs is unimaginably large (>1078 antibody variants based on 20 different amino acids at ~60 sites in the CDRs), it is extremely challenging to define the sequence determinants of antibody specificity (para 2).

For example:

US20190345256 teaches anti-GASP-1 antibody comprising: 100% sequence identical to claimed SEQ ID NOs: 10 (VLCDR1), 19 (VLCDR2) and one single amino acid substitution in the SEQ ID NO: 25 (VLCDR3), but binds different antigen determinant (i.e., GASP-1)

Qy          1 KSSQSLLDSDGKTNLN---------------LVSKLDS---------------------- 23
              ||||||||||||||||               |||||||                      
Db         24 KSSQSLLDSDGKTNLNWLLQRPGQSPKRLIYLVSKLDSGVPDRFTGSGSGTDFTLKISRV 83

Qy         24 ----------WQGTHFPRT 32
                        ||||||| |
Db         84 EADDLGVYYCWQGTHFPWT 102

US20200181249 teaches anti-complement c3d antibody comprising:  one amino acid substation in the VLCDR1 of claimed SEQ ID NO:10, 100% sequence identical to claimed SEQ ID NOs: 25 (VLCDR2), 25 (VLCDR3), but binds different antigen determinant (i.e., complement protein).

Qy          1 KSSQSLLDSDGKTNLN---------------LVSKLDS---------------------- 23
              ||||||||||||| ||               |||||||                      
Db         24 KSSQSLLDSDGKTYLNWLLQRPGQSPKRLIYLVSKLDSGVPDRFSGSGSGTDFTLKISRV 83

Qy         24 ----------WQGTHFPRT 32
                        |||||||||
Db         84 EAEDVGVYYCWQGTHFPRT 102

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


 
8.  Claims 48-49, 51-52, 54, 58, 62, 66, 67 and 73-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting migration of monocytes in a subject with an anti-MOSPD2 antibody, wherein the subject has cancer, rheumatoid arthritis (RA), multiple sclerosis (MS), Crohn’s disease or cancer, or a method treating nonalcoholic steatohepatitis (NASH), liver fibrosis or ulcerative colitis with an anti-MOSPD2 antibody, does not reasonably provide enablement for the claimed methods recited in claims 48-49, 51-52, 54, 58, 62, 66, 67 and 73-81.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The claims are directed to the treatment and prevention of each and every inflammatory disease or disorder, inhibiting/preventing all inflammatory cells, treating or preventing NAFLD, treating each and every fibrosis, MS, arthritis, IBD, cancer metastasis or cancer.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification at [00129] The term "inflammatory cell" includes, but is not limited to, a leukocyte, granulocyte, neutrophil, basophil, eosinophil, monocyte, macrophage, lymphocyte, mast cell, dendritic cell, or the like.

The specification at [00296] discloses that the fibrosis is liver fibrosis, kidney fibrosis, lung fibrosis (pulmonary fibrosis), skin fibrosis, idiopathic pulmonary fibrosis (IPF), cystic fibrosis, progressive massive fibrosis, cirrhosis, endomyocardial fibrosis, medastinal fibrosis, myelofibrosis, retroperitoneal fibrosis, nephrogenic systemic fibrosis, or arthrofibrosis. In some aspects, the kidney fibrosis is focal segmental glomerulosclerosis (FSGS) or glomerulosclerosis.

[00380] As shown in Figures 7 and 8A-8C, anti-MOSPD2 antibodies significantly ameliorates  colitis disease activity, and reduces the inflammatory mediators, IL-6, MCP-1 and IL-12p40. 

Figure 12 anti-MOSPD2 antibodies significantly inhibit migration of  monocytes from Crohn's disease and ulcerative colitis patients. 

Figure 10 shows anti-MOSPD2 antibodies significantly inhibit migration of monocytes fromPPMS and SPMS patients.

Example 12 of the specification uses anti-MOSPD2 antibodies significantly inhibit migration of monocytes from RA and PsA Patients.
[00384] SDF-1 and MCP-1 (100 ng/ml) were placed in the lower chamber of a QCM 24-wellmigration assay plate. Human primary monocytes (3x105) from rheumatoid arthritis (RA) or psoriatic arthritis (PsA) patients were pre-incubated for 30 min with 10 pg/ml of anti- MOSPD2 mAb or with 10 pg/ml of an IgG1 control antibody. Monocytes were then seeded in the upper chamber for 3h, after which the number of cells that migrated to the lower compartment was determined by FACS. As shown in Figure 11 anti-MOSPD2 antibodiessignificantly inhibit migration of monocytes from RA and psoriatic arthritis PsA patients.

The specification under Example 14 discloses that binding of anti-MOSPD2 antibodies to MOSPD2 on human cancer cell lines.  [00386] Studies were performed to evaluate the binding of anti-MOSPD2 antibodies to MOSPD2 expressed on human cancer cells. For that, cervical cancer (Hela), triple negative (TN) breast cancer (MDA-231), melanoma (A2058) and myeloid (U937) cell lines (1x106) were stained with an isotype control antibody or humanized anti-MOSPD2 antibody (2pg) followed by incubation with a secondary APC conjugated anti-human Fcy antibody (1:200). Analysis was performed by flow cytometry. The results in Figures 13A-13D show that anti- MOSPD2 antibodies bind surface expressed MOSPD2 on different cancer cell lines. [00387] The following sequences in Table 5 are part of the present disclosure.

The specification under example 6 discloses uses anti-MOSPD2 antibodies reduce inflammation and fibrosis in HFHC NASH mouse model.  Figure 5, treatment with anti-MOSPD2 antibodies reduced inflammation and fibrosis in NASH.

While Applicant discloses in specification the scientific theory underlying his invention that monocytes are critical mediators of inflammatory disorders and inhibition of inflammatory cells migration would treat inflammatory disorders.  However, the scientific theory is very general and does not render the invention predictable. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with anti-MOSPD2 antibodies are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the anti-MOSPD2 antibodies, encompassed by the claims. It is not clear that the effect of the anti-MOSPD2 antibodies is treating all the claimed diseases/disorders.

On the basis of the disclosed scientific theory, applicant concludes that the scope of anti-MOSDP2 antibodies would treat each and every inflammatory disease/disorder, each and every cancer, each and every arthritis each and every metastasis encompassed by the claimed invention and be provided as pharmaceutical compositions to treat those disease. The ordinarily skilled artisan would find it unpredictable to distinguish between a general knowledge at the molecular level of conventional anti-MOSDP2 antibodies which inhibit monocytes migration involving many variable competing factors operating in a highly context-dependent manner in vivo.  The skilled in the art would find it unpredictable to inhibit monocyte migration can have a desirable effect in the context of cancer, cancer metastasis, arthritis, inflammatory diseases/ disorders which is a complex system whose biological effects are finely balanced by the expression levels of competing signaling molecules, including MOSPD2.

Claims 48 and 74 encompass the treatment and prevention of each and every inflammatory disease and disorder with anti-MOSPD2 antibodies, however, the specification fails to show the effect of the anti-MOSPD2 antibodies on inflammatory diseases including allergy, asthma, autoimmune diseases, coeliac disease, glomerulonephritis, hepatitis, preperfusion injury and transplant rejection.

The specification fails to provide a correlation between anti-MOSPD2 antibodies and treatment of inflammatory diseases, cancer, cancer metastasis, arthritis, multiple sclerosis, fibrosis and/or fibrotic disorders including SSc. 

Applicant fails to demonstrate in vivo treatment of each and every inflammatory diseases, fibrosis and cancer using anti-MOSPD2 antibody. The specification does not provide exemplification of animal model to treat each and every inflammatory disease/disorder, each and every fibrotic disorders, each and every cancer. Besides liver fibrosis, no effect of any therapy on any fibrotic disorders with anti-MOSPD2 antibody.

The specification fails to show that the claimed anti-MOSPD2 antibodies inhibit the migration of T cells.  Yacov et al (Clinical and Experimental Immunology, 201: 105–120, 2020) show that   Two anti-MOSPD2 antibodies of the tested clones, clones-1 and -3, profoundly inhibited the migration of human monocytes but not of T cells (Fig. 6a), yet claims 49 and 74 are directed to inhibiting or preventing migration of any inflammatory cells. 

Claims 51 and 75 encompass treating and preventing NAFLD, however the specification fails to show the effect of the anti-MOSPD2 antibodies on the NAFLD. 

Claims 52 and 76 encompass treating and preventing each and every fibrosis, however, besides liver fibrosis the specification fails to treat each and every fibrosis including kidney fibrosis, lung fibrosis (pulmonary fibrosis), skin fibrosis, idiopathic pulmonary fibrosis (IPF), cystic fibrosis, progressive massive fibrosis, cirrhosis, endomyocardial fibrosis, medastinal fibrosis, myelofibrosis, retroperitoneal fibrosis, nephrogenic systemic fibrosis, or arthrofibrosis.

Claims 54 and 77 encompass treating and preventing each and every arthritis including rheumatoid arthritis, osteoarthritis, juvenile arthritis, or psoriatic arthritis. However, besides inhibiting the migration of monocytes from rheumatoid arthritis (RA) and psoriatic arthritis (PsA) patients, the specification fails to show treatment and prevention of arthritis. 

Claims 58 and 79 encompass treating and preventing IBD including colitis and Crohn’s however, besides ulcerative colitis the specification fails to show the treatment of Crohn’s disease .

Claims 66-67 and 80-81 encompass treating and preventing cancer and cancer metastasis. The specification fails to show any in vivo effect of administering anti-MOSPD2 antibodies on any cancer or cancer metastasis. Determining cancer expression of MOSPD3 is not equivalent to method of treating and preventing cancer and cancer metastasis. 

Claim 58 and 78 encompass treating and preventing multiple sclerosis. In vitro inhibition of monocytes migration of PPMS and SPMS patients with anti-MOSPD2 antibodies is not equivalent to method of in vivo treating multiple sclerosis. 

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are drawn to the treatment of inflammatory diseases, MS, arthritis, cancer, cancer metastasis, IBD, fibrosis, NAFLD, NASH  using the anti-MOSPD2 antibodies. 

The burden of enabling the prevention of a disease (i.e. the need for additional testing) would be greater than that of enabling a treatment due to the need to screen those mammals susceptible to such diseases and the difficulty of proof that the administration of the drug was the agent that acted to prevent the condition. Further, the specification does not provide guidance as to how one skilled in the art would go about screening those patients susceptible to inflammatory disease, MS, arthritis, cancer, cancer metastasis, IBD, fibrosis, NAFLD, NASH  within the scope of the presently claimed invention. Nor is sufficient guidance provided as to a specific protocol to be utilized in order to prove the efficacy of the presently claimed anti-MOSPD2 antibody in preventing inflammatory disease, MS, arthritis, cancer, cancer metastasis, IBD, fibrosis, NAFLD, NASH  state.  

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


9.  No claim is allowed.

10.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

 i) Press Release.  Publication by VBL therapeutics highlights MOSPD2 as a potential new target for breast cancer therapy.  Golbenewswire. July 10, 2018. Page 1.

ii) Yacov et al. MOSPD2: a novel therapeutic target for the treatment of CNS inflammation.  Multiple Sclerosis Journal, (October 2018) Vol. 24, No. 2, Supp. pp. 463-464. Abstract Number: P871.

11.  Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 30, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644